EXHIBIT 1 JOINT FIILNG AGREEMENT The undersigned acknowledge and agree that the foregoing statement on Schedule 13D is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule 13D shall be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements. The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the others,except to the extent that it knows or has reason to believe that such information is inaccurate. This Agreement may be executed in any number of counterparts and all of such counterparts taken together shall constitute one and the same instrument. Date: December 5, 2007 DIC Sahir Limited By: /s/ Andrew Wright Name: Andrew Wright Title: Director Date: December 5, 2007 Dubai International CapitalLLC By: /s/ Anand Krishnan Name: Anand Krishnan Title: Authorised Signatory By: /s/ Andrew Wright Name: Andrew Wright Title: Authorised Signatory Date: December 5, 2007 Dubai Holding Investment Group LLC By: /s/ Mohammad Abdulla Ali Al Gergawi Name: Mohammad Abdulla Ali Al Gergawi Title: Manager Date: December 5, 2007 Dubai Holding LLC By: /s/ Mohammad Abdulla Ali Al Gergawi Name: Mohammad Abdulla Ali Al Gergawi Title: Manager Date: December 5, 2007 /s/ Mohammad Abdulla Ali Al Gergawi Mohammad Abdulla Ali Al Gergawi
